                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                       3:19-cv-146-RJC
                                  (3:15-cr-265-RJC-DCK-1)

KENWANIEE VONTORIAN TATE,                            )
                                                     )
                          Petitioner,                )
                                                     )
vs.                                                  )               ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
______________________________________               )

       THIS MATTER is before the Court on Petitioner’s Motion under 28, United States Code,

Section 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, (Doc. No.

2).

       The Court has conducted an initial screening of the petition under the Rules Governing §

2255 Proceedings, Rule 4(b) 28 U.S.C.A. foll. § 2255, and finds that the petition has not been

signed by Petitioner under penalty of perjury, Rule 2(b)(5), 28 U.S.C.A. foll. § 2255 (motion to

vacate must be signed under penalty of perjury “by the movant or by a person authorized to sign

it for the movant”). Within twenty (20) days of service of this Order, Petitioner must sign the

petition under penalty of perjury and resubmit it in accordance with Rule 2(b)(5) of the Rules

Governing § 2255 Proceedings.

       Petitioner’s failure to return his Section 2255 form, signed under penalty of perjury, within

twenty days of service of this Order may result in dismissal of this action without prejudice.



 Signed: March 29, 2019


                                                 1
